                        Case 1:17-cv-07454-ALC-SN Document 166 Filed 07/30/19 Page 1 of 1
                                                                           .           .   . .:   '      .   '       ' •   ..   .' , ·    . ·, ·_                   . ..·      "            .      '   .



                                         N1· ·1~1. ""• 1·J·. · · s· t·
                                     U r ·. _ ·:,,... . :                                         ·I·s···.·r'1··s·r·tl1·c•.-.•_:1.,..·..c_ . ·'0·.
                                                                     · ··,·:i1·\·.···'·;··1._~:.,\:.·-_· · : _;] . -:· ,__· ·,- :-~1':- ,    r \t.:_-::.·R
                                                                                                                                                         ··>..,.•.
                                                                                                                                                                _·,,..                                      1
                                                                                                                                                                                                            ·




                                                                                                       fm' the
                                                           sounn.m.N PlSTRlCTOFNTiW·~
                Vista Food Exchange. Inc.                                                                    )
                            Pfa11111Jr                                                                       )
                                V.                                                                           )                      Civil ActfoffNo , 1:17.cv~o7454-ALC-SN
                    Lawson Foods, LLC.
                                                                                                             )
                            Defendant                                                                            )


    NOTICE, CONSENT, AND REFERENCEOFADlSPOSlTIYE MdTH)N TO A MAGISTRATE ,JUDGE

          Notice ofa magistratejudge 's availability; AUnited Sfates magistrate judge ofthis cmn'ti& available to conduqt
all proceedings and enter a final order dispositive ofeach motion: Attlagistratejudge may .exercise this authority only i r
all parties voluntarily consent

        You may consent to have motions referred to a rnagfattatc.judge, or you.may withh()lcl your consent without
adverse substantive consequences. The name of any party withhblclil'lgcoriserit\viH rtorb& fovenlcdto any judge who
may otherwise be involved with your case.                                         ·

        Consent to a magisrratejudge 's consideration o.fa disposifi\1e 111,otioiJ. Thc·followiilg.pattics consent to have a
United States magistrate judge conduct any .and ail ptocecditrgs and.enter final.order as fo each motion identified below                                          a
(idcntffv each motion by document numher and tit!<!) .                                                                                                                                                                           .

                  Motions: Motion for contempt,·andsandions ~gain st Fc;rtr~ss Fobds,.LLC,
                               Law~~~-F~~ci~.'Li~c: ·~~ci.~irri6ril~·~-th~i&~;·the··subJ~bt··~~·~vid;hti~ry·
                               hearing before JudgeNetbi.irn on July 16, 2019;




                                                                                                  Reference Order

         IT IS ORDERED; The motions are referfedto atJnited$tatesmagiktratejtidge1o conduct all proceedings and
enter a final order on the motions identifiedabove in acco1:dance with 28 tl S.<>; § 636(c).


Date:
                                                                                                                                                                                                                       District Judge ·~ ~ignature


                                                                                                                                         ___,...•:,.,,..---·-'-'·•'........:,..,...... ,;                         ..        ...._,,,...._.; .. ,_·, .-..
                                                                                                                                                                                                · --'~---- --.: ,;.·. ·.;.;.;                              ~ -'"'"'·-- · ·----"'"''""" "" · .   - ·-· ., '
                                                                                                                                                                                                                            Printed ncn»e mtd title

Note:     Return this fonn to the clerk of coµrt.ohlyifyou .are conseiiting fo the exercise ofjutisdiction by a United Staicg
          magistrate judge. Do 11ot return thisfonnto ajudge, · ·
